1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 28,680

10 SHAUN S.,

11          Child-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Sandra A. Price, District Judge

14 Gary K. King, Attorney General
15 Nicole Beder, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Kathleen T. Baldridge, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant


22                                 MEMORANDUM OPINION

23 GARCIA, Judge.
 1        Shaun S. (Child) appeals from his conditional plea of guilty for conspiracy to

 2 commit residential burglary after the children’s court division of the district court

 3 denied his motion to suppress. We affirm.

 4 BACKGROUND

 5        On September 25, 2007, Deputy Scott went to Child’s home after the

 6 department received a call from Child’s father. Child’s father informed the officer

 7 that he did not want Child in his home. Deputy Scott then took Child to a crisis

 8 shelter.

 9        The following day while on patrol, Deputy Nyce was called to the scene of a

10 residential burglary. As part of his investigation of the burglary, Deputy Nyce went

11 to the shelter about 8:00 a.m. to speak with Child. Prior to talking with Child, Deputy

12 Nyce advised Child of his constitutional rights. Child then initialed each section of

13 and signed a written waiver of those rights. At that time, Child denied involvement

14 in the burglary. Deputy Nyce left the shelter and continued his investigation. About

15 an hour later, Deputy Nyce returned to the shelter and again spoke with Child. Deputy

16 Nyce did not re-advise Child about his rights at the second interview. At that time,

17 Child confessed in a formal statement to involvement in the burglary. Although

18 Deputy Nyce attempted to record his conversations with Child, the interviews were

19 not successfully recorded by his equipment. Deputy Nyce explained that he thought


                                              2
 1 the interviews were being recorded because he manually activated the recording

 2 device in his car. Deputy Nyce did not realize that the interviews were not recorded

 3 until an attorney informed him prior to the suppression hearing that there was no

 4 recording of the interviews. Deputy Nyce further stated that he knew the law and was

 5 trying to comply with the law requiring recordings.

 6        Child moved to suppress his confession on the basis that Deputy Nyce failed

 7 to record the interview in compliance with NMSA 1978, Section 29-1-16(A) (2006).

 8 At the subsequent suppression hearing, the parties also discussed the effect of the one-

 9 hour delay between the interviews. The district court denied Child’s motion to

10 suppress, finding that Child was not in custody during the interviews and that he was

11 read his constitutional rights and waived those rights. The court further found that

12 Deputy Nyce attempted to comply with the electronic recording requirements of

13 Section 29-1-16(A). Subsequent to the denial, Child entered into a conditional plea

14 agreement, admitted guilt to one count of conspiracy to commit residential burglary

15 and reserved his right to appeal the denial of his suppression motion. This appeal

16 followed Child’s plea agreement.

17 DISCUSSION

18 Standard of Review

19        “The standard of review for suppression rulings is whether the law was


                                              3
 1 correctly applied to the facts, viewing them in a manner most favorable to the

 2 prevailing party.” State v. Jason L., 2000-NMSC-018, ¶ 10, 129 N.M. 119, 2 P.3d

 3 856 (internal quotation marks and citation omitted).

 4 No Error in Denying Motion to Suppress

 5        Child argues that the district court erred because there were no facts

 6 demonstrating that he knowingly, voluntarily, and intelligently waived his

 7 constitutional rights before eventually giving his confession to Deputy Nyce. See

 8 NMSA 1978, § 32A-2-14(D) (2003) (amended 2009) (stating that the state “shall

 9 prove that the statement or confession offered in evidence was elicited only after a

10 knowing, intelligent and voluntary waiver of the child’s constitutional rights was

11 obtained”). Specifically, Child argues that the district court’s ruling was insufficient

12 because the record does not demonstrate that the court considered the Section 32A-2-

13 14(E) factors. See id. (listing factors for the court to consider in determining whether

14 a child knowingly, intelligently, and voluntarily waived the child’s rights).

15        Whether Child knowingly, voluntarily, and intelligently waived his rights based

16 on the factors outlined in Section 32A-2-14(E) was not raised by Child at the

17 suppression hearing. Child never asked the court to review the factors listed in

18 Section 32A-2-14(E) and make a determination as to the validity of the waiver on

19 those grounds. Child never contested the State’s evidence that he knowingly,


                                              4
 1 voluntarily, and intelligently waived his rights during the first interview. Since the

 2 district court did not have an opportunity to rule on the issues now raised, we will not

 3 review Child’s argument on appeal. See Rule 12-216 NMRA (stating that in order to

 4 preserve a question for appellate review, “it must appear that a ruling or decision by

 5 the district court was fairly invoked”); State v. Varela, 1999-NMSC-045, ¶ 25, 128

 6 N.M. 454, 993 P.2d 1280 (“In order to preserve an error for appeal, it is essential that

 7 the ground or grounds of the objection or motion be made with sufficient specificity

 8 to alert the mind of the trial court to the claimed error or errors, and that a ruling

 9 thereon then be invoked.” (internal quotation marks and citation omitted)).

10        Child next appears to argue that his confession should be suppressed because

11 he was not re-advised of his constitutional rights prior to being asked further questions

12 by Deputy Nyce one hour later. At the suppression hearing, there was a lengthy

13 discussion regarding the delay between the interviews. The district court ultimately

14 found that Child was advised of his rights and waived his rights prior to confessing

15 to the burglary. The conclusion that Deputy Nyce was not required to re-advise Child

16 of his rights prior to recommencing the interview is implicit in the court’s ruling. On

17 appeal, Child does not present authority disputing the correctness of the court’s

18 conclusion. In fact, Child acknowledges that warnings regarding constitutional rights

19 do not necessarily have to be given after each break in the interview process. See


                                               5
 1 State v. Gilbert, 98 N.M. 530, 533, 650 P.2d 814, 818 (1982) (holding that a second

 2 full and fresh Miranda warning was unnecessary after a one-hour break in questioning

 3 when the defendant was fully aware of his rights); see also United States v. Frankson,

 4 83 F.3d 79, 83 (4th Cir. 1996) (holding a two and one-half hour delay between

 5 Miranda warning and interrogation did not compromise the initial warning). We will

 6 not conclude that the district court’s conclusions were in error. See Rule 12-213(A)(4)

 7 NMRA (stating that appellate arguments shall contain citations to applicable New

 8 Mexico decisions); In re Adoption of Doe, 100 N.M. 764, 765, 676 P.2d 1329, 1330

 9 (1984) (stating that an appellate court will not consider issues unsupported by

10 authority).

11        Child’s final argument is as follows: “Under the criteria set forth in Section 29-

12 1-16, both of Deputy Nyce’s custodial interrogations of [Child] were required to be

13 electronically recorded and no good cause was shown as to why neither interrogation

14 was recorded.” The premise of Child’s argument is that he was subjected to two

15 custodial interrogations, thereby triggering compliance with the electronic recording

16 requirements of Section 29-1-16. However, the district court found that Child was not

17 in custody as required to apply Section 29-1-16 and was interviewed during

18 investigatory detentions. Other than general assertions, Child presents no argument

19 or authority challenging the district court’s finding regarding the investigatory


                                              6
 1 detentions. See Rule 12-213(A)(4); In re Adoption of Doe, 100 N.M. at 765, 676 P.2d

 2 at 1330. In addition, Child presents no authority that investigatory detentions entitle

 3 a child to the same protection afforded during a custodial interrogation. Since the

 4 premise of Child’s argument is based upon a custodial interrogation and is not

 5 supported by the facts, Child’s argument relying upon a custodial interrogation under

 6 Section 29-1-16 is not properly before this Court. Again, we decline to address the

 7 argument.

 8 CONCLUSION

 9        We affirm the district court’s decision denying Child’s motion to suppress.

10        IT IS SO ORDERED.


11                                                ______________________________
12                                                TIMOTHY L. GARCIA, Judge


13 WE CONCUR:



14 _________________________________
15 RODERICK T. KENNEDY, Judge



16 _________________________________
17 MICHAEL E. VIGIL, Judge



                                              7